DETAILED ACTION
Claim 1 is pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 03/13/2013 (JAPAN #2013-050930).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 03/27/2020 and 01/28/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 5 recites “the data symbols and fixed symbols arranged therein” and claim 1 line 13 recites only” the fixed symbols are arranged” are vague and indefinite because it is inconsistency  whether data symbol and fixed symbols arrange or just the fixed symbols are arranged.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ban (US 2008/0222482 A1).
Regarding claim 1, Ban teaches a transmission apparatus that transmits a block signal including a plurality of data symbols, the transmission apparatus comprising: 
a first converting circuit that converts a block symbol into a frequency domain signal, the block symbol including the data symbols and fixed symbols arranged therein (The data block with the cyclic prefix added thereto is converted to an analog signal by a D/A converter 14 and block generator 102 generator block symbol, see Ban: Fig.1; ¶[0088];); and 
a second converting circuit that performs a mapping processing on the frequency domain signal, and converts the frequency domain signal mapped by the mapping processing into a time domain signal (where the block symbol include data bit sequence and CP addition unit 103 arrange the data block A and CP a7-a8 in a time domain to output a data block see Ban: Fig.18B;¶[0100-0101]), 
wherein the block symbol is constituted such that the fixed symbols are arranged at a position of a plurality of continuous-arranged symbols including a head of symbols in the block symbol and at a position of a plurality of continuous-arranged symbols including the last symbol in the block symbol (CP a7-a8 arrange on head of data block A and B see Ban: Fig.18). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


May 8, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478